IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-93,136-01


                       EX PARTE SHANNA EVE DEBLANC, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. CR30519-A IN THE 253RD DISTRICT COURT
                             FROM LIBERTY COUNTY


     Per curiam. YEARY , J. filed a concurring opinion joined by KELLER , P.J. and
SLAUGHTER , J.

                                             ORDER

        Applicant pleaded guilty to indecency with a child by contact and was sentenced to twenty

years’ imprisonment. Applicant filed this application for a writ of habeas corpus in the county of

conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

        Applicant contends that her plea was involuntary because trial counsel failed to investigate,

failed to file a motion to quash the indictment, and gave her bad advice to plead guilty. Applicant

also alleges that she is actually innocent of the charges against her. Applicant has alleged facts that,

if true, might entitle her to relief. Hill v. Lockhart, 474 U.S. 52 (1985); Ex parte Argent, 393 S.W.3d

781 (Tex. Crim. App. 2013). Accordingly, the record should be developed. The trial court is the
                                                                                                       2

appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court

shall order trial counsel to respond to Applicant’s claim. In developing the record, the trial court

may use any means set out in Article 11.07, § 3(d). It appears that Applicant is represented by

counsel. If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wants to be represented by counsel, the trial court shall appoint counsel

to represent her at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or

retained, the trial court shall immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether trial counsel’s

performance was deficient and Applicant would have insisted on a trial but for counsel’s alleged

deficient performance. The trial court shall also make findings on Applicant’s claim of actual

innocence. The trial court may make any other findings and conclusions that it deems appropriate

in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 10, 2021

Do not publish